AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) effective as
of January 1, 2009 (the “Effective Date”), is between Investors Title Insurance
Company, a North Carolina corporation (the “Company”), and James A. Fine,
Jr. (“Executive”).

RECITALS:

     WHEREAS, Executive is presently the Executive Vice President and Chief
Financial Officer of the Company and has made and is expected to continue to
make major contributions to the profitability, growth and financial strength of
the Company;

     WHEREAS, the Company desired to secure the services of the Executive for
the future;

     WHEREAS, the parties hereto previously entered into that certain Employment
Agreement effective as of November 17, 2003, as amended June 1, 2004 (the
“Existing Employment Agreement”);

     WHEREAS, pursuant to Section 16 of the Existing Employment Agreement, the
Existing Employment Agreement may be amended by the parties hereto; and

     WHEREAS, the parties hereto deem it appropriate to amend and restate the
Existing Employment Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants contained herein
the parties hereto agree as follows:

     1. Employment. The Company shall employ Executive, and Executive accepts
continued employment with the Company, upon the terms and conditions set forth
in this Agreement. The term of this Agreement shall be for a period of five (5)
years beginning on the date hereof, and shall on the first day of each calendar
month, unless either party gives written notice to the other party at least
thirty (30) days prior to such date of intent not to extend this Agreement, be
extended one (1) additional month so that at all times the term of this
Agreement shall be for a period of five (5) years unless earlier terminated as
provided in paragraph 4 hereof (the “Employment Period”).

     2. Position and Duties.

     (a) During the Employment Period, Executive shall serve as the Executive
Vice President and Chief Financial Officer of the Company or in such other
similar position as the Executive and the Chief Executive Officer shall agree
upon and, subject to the management of the business and affairs of the Company
at the direction of the Chief Executive Officer of the Company, shall have the
normal duties, responsibilities and authority of an executive serving in such
position.

     (b) Executive shall report to the Chief Executive Officer.

--------------------------------------------------------------------------------

     (c) During the Employment Period, Executive shall devote his best efforts
and his full business time and attention (except for participation in charitable
and civic endeavors and management of Executive’s personal investments and
business interests, provided such activities do not have more than a de minimis
effect on Executive’s performance of his duties under this Agreement) to the
business and affairs of the Company, its parent, subsidiaries and affiliates.
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner.

     (d) Executive shall perform his duties and responsibilities principally in
the Chapel Hill, North Carolina area and shall not be required to travel outside
that area any more extensively than Executive has done in the recent past in the
ordinary course of the business of the Company.

     3. Compensation and Benefits.

     (a) Salary. The Company agrees to pay Executive a salary during the
Employment Period in installments based on the Company’s practices as may be in
effect from time to time. Executive’s initial salary shall be at the rate of Two
Hundred Fifty Five Thousand Five Hundred Sixty and No/100 Dollars ($255,560) per
year, as may be increased from time to time (the “Base Salary”), provided,
however, that if there is a Change in Control (as hereafter defined), the
Executive’s Base Salary as then in effect shall double effective at the time the
Change in Control becomes effective. Executive’s Base Salary shall be reviewed
by the Compensation Committee of the Board (the “Compensation Committee”) and
shall be increased, but not decreased, from time to time at least in an amount
as shall be substantially consistent with increases in base salary generally
awarded in the ordinary course of business to other peer executives of the
Company and its affiliated companies. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.

     (b) Bonuses. Executive will be entitled to such cash bonuses as the Board
may determine, in its sole discretion, from time to time (“Bonus Compensation”).
Any Bonus Compensation payable hereunder shall be paid no later than March 15 of
the calendar year following the calendar year in which such cash bonus shall
cease to be subject to a substantial risk of forfeiture under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

     (c) Expense Reimbursement. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive during the Employment Period in the
course of performing his duties under this Agreement that are consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
applicable generally with respect to reporting and documentation of such
expenses.

     (d) Supplemental Retirement Cash Payment. During the portion of the
Employment Period following December 31, 2008, on an annual basis (and in no
event later than March 15 of each calendar year), the Company shall make a cash
payment equal to the amount that the Company would have contributed to such
Executive’s account under the Section 401(k) Plan as Non-Elective Company
Contributions during such calendar year if Non-Elective Company Contributions to
the Section 401(k) Plan for such calendar year had not been limited by Code
Sections 401(a)(17), 401(k)(3), 401(m), 402(g), and 415(c) less the Non-Elective
Company Contributions actually contributed to such Executive’s account under the
Section 401(k) Plan during such calendar year. Such amounts shall constitute
Compensation within the meaning of the Investors Title Insurance Company
Nonqualified Deferred Compensation Plan.

2

--------------------------------------------------------------------------------

     (e) Compensation for Serving on Board. Executive shall be entitled to no
extra compensation for serving on the Company’s or its affiliated companies’
Boards of Directors.

     (f) Vacation and Sick Leave. Executive shall be entitled annually to thirty
(30) days of paid vacation and to unlimited sick leave, provided the Employment
Period is subject to termination for disability as provided under paragraph
4(b). The vacation leave shall be cumulative; provided, however, that Executive
shall not be compensated for any unused vacation leave.

     (g) Other Benefits. Executive shall be entitled during the Employment
Period to participate, on the same basis as other executives of the Company, in
such other benefits for which substantially all of the executives of the Company
are from time to time generally eligible, as determined from time to time by the
Board.

     4. Employment Period.

     (a) The Employment Period shall continue until terminated as provided in
subsection (b) below. Notwithstanding anything herein to the contrary, whether a
termination of employment has occurred for purposes of any deferred compensation
payable hereunder and subject to Code Section 409A shall be determined in a
manner consistent with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Company’s 409A Policy, if any.

     (b) The Employment Period shall end upon the first to occur of any of the
following events:

     (i) Executive’s death;

     (ii) the Company’s termination of Executive’s employment on account of
Executive’s having become unable (as determined by the Board in good faith) to
perform regularly Executive’s duties hereunder by reason of illness or
incapacity for a period of more than one hundred eighty (180) consecutive days,
plus accrued vacation days (“Termination for Disability”);

     (iii) the Company’s termination of Executive’s employment for Cause
(“Termination for Cause”);

     (iv) the Company’s termination of Executive’s employment other than
pursuant to subsections (b)(ii) or (iii) above (“Termination without Cause”) by
means of advance written notice of at least sixty (60) days; 

3

--------------------------------------------------------------------------------

     (v) Executive’s termination of his employment for Good Reason by means of
advance written notice to the Company at least thirty (30) days prior to the
effective date of such termination (“Termination by Executive for Good Reason”);

     (vi) Executive’s retirement at any time following his 50th birthday, upon
written notice to the Company of at least six (6) months (“Retirement”);

     (vii) Executive’s termination of his employment within thirty (30) days
following a Change in Control by written notice to the Company.

     (c) For purposes of this Agreement, “Cause” shall mean:

     (i) the Executive’s conviction of, or plea of guilty or nolo contendere to,
any crime involving dishonesty or moral turpitude;

     (ii) the commission by Executive of a fraud against the Company or any of
its parent, subsidiaries or affiliates for which he is convicted;

     (iii) gross negligence or willful misconduct by Executive with respect to
the Company or any of its parent, subsidiaries or affiliates which causes
material detriment to the Company or any of its parent, subsidiaries or
affiliates;

     (iv) the falsification or manipulation of any records of the Company or any
of its parent, subsidiaries or affiliates;

     (v) repudiation of this Agreement by Executive or Executive’s abandonment
of employment with the Company or any of its parent, subsidiaries or affiliates;

     (vi) breach by Executive of any of the ‘agreements in paragraphs 6 and 7
hereof prior to the end of the Employment Period;

     (vii) failure or refusal of Executive to perform his duties with the
Company or any of its parent, subsidiaries or affiliates or to implement or
follow the policies or directions of the Board within thirty (30) days after a
written demand for performance is delivered to Executive by the Board that
specifically identifies the manner in which the Board believes that Executive
has not performed his duties or failed to implement or follow the policies or
directions of the Board.

     (d) For purposes of this Agreement,

     (i) “Good Reason” shall mean any breach by the Company of this Agreement
that is material and that is not cured within thirty (30) days after written
notice thereof to the Company from Executive;

4

--------------------------------------------------------------------------------

     (ii) “Change in Control” shall be deemed to have occurred upon the
occurrence of any of the following events:

     (A) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than Executive or his affiliates or immediate family members, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company, or its parent, Investors Title
Company, representing 50% or more of the combined voting power of the Company’s
or Investors Title Company’s outstanding securities then entitled ordinarily
(and apart from rights accruing under special circumstances) to vote for the
election of directors; or 

     (B) Individuals who are “Continuing Directors” (as hereinafter defined) of
Investors Title Company cease for any reason to constitute at least a majority
of its Board of Directors; or

     (C) A sale of more than 50% of the assets (measured in terms of monetary
value) of the Company or Investors Title Company is consummated; or

     (D) Any merger, consolidation, or like business combination or
reorganization of the Company or Investors Title Company is consummated that
results in the occurrence of any event described in subparagraph (A), (B) or (C)
above.

     (iii) “Continuing Directors” shall mean:

     (A) the directors of Investors Title Company in office on the date of this
Agreement; or

     (B) any successor to any such director (and any additional director) who
after the date of this Agreement (i) was nominated or selected by a majority of
the Continuing Directors in the office at the time of his or her nomination or
selection and (ii) who is not an “affiliate” or “associate” (as defined in
Regulation 12B under the Exchange Act) of any person who is the beneficial
owner, directly or indirectly, of securities representing 50% or more of the
combined voting power of the Company’s outstanding securities then entitled
ordinarily to vote for the election of directors.

     5. Post-Employment Period Payments.

     (a) If the Employment Period ends pursuant to paragraph 4 hereof for any
reason, Executive shall cease to have any rights to salary, options, expense
reimbursements or other benefits other than: (i) any salary which has accrued
but is unpaid, a prorated Bonus Compensation for the year of termination, not
less than the Executive’s pro rata share of his average bonus paid over the
prior three years, and any reimbursable expenses which have been incurred but
are unpaid as of the end of the Employment Period (all of which shall be paid
within thirty (30) days of termination), (ii) any option rights or plan benefits
which by their terms extend beyond termination of Executive’s employment (but
only to the extent provided in any option theretofore granted to Executive or
any other benefit plan in which Executive has participated as an employee of the
Company), (iii) any benefits to which Executive is entitled under Part 6 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“COBRA”), (iv) any accumulations and benefits to which employee is
entitled under the Nonqualified Supplemental Retirement Benefit Plan and a
Nonqualified Deferred Compensation Plan, and (v) any other amount(s) payable
pursuant to the succeeding provisions of this paragraph 5.

5

--------------------------------------------------------------------------------

     (b) If the Employment Period ends pursuant to paragraph 4 hereof on account
of Executive’s death, Termination for Disability or Retirement, the Executive
or, in the event of death, his beneficiary (as identified to the Company in
writing) shall be entitled to receive the following: (i) except in the case of
the Executive’s death, a lump sum payment of three times the Executive’s then
current base salary, but in no event less than $766,680 (ii) except in the case
of the Executive’s death, a lump sum payment of three times the average of the
Bonus Compensation paid to the Executive during the three (3) years prior to
Executive’s death, Disability or Retirement, but in no event less than
$1,030,000 (iii) continued participation by Executive and his spouse in the
Company’s medical, dental and vision health plan, at the Company’s expense,
until Executive dies or, if later, until his surviving spouse dies, (iv) any
accumulations and benefits to which Employee is entitled under the Nonqualified
Supplemental Retirement Benefit Plan and a Nonqualified Deferred Compensation
Plan, (v) continued participation by each of Executive’s dependent children in
the Company’s medical, dental and vision health plan, at the Company’s expense,
until each child is no longer a dependent, as defined by the applicable plan,
(vi) at the Executive’s option, the Company shall transfer to the Executive the
ownership of any and all life insurance policies insuring the Executive’s life
that the Company has purchased and the Executive shall thereafter be liable for
all payments due on such policies, and (vii) immediate vesting of Executive’s
existing stock options.

     (c) If the Employment Period ends pursuant to paragraph 4 hereof on account
of Termination for Cause, the Company shall pay Executive (i) an amount equal to
that amount Executive would have received as salary (based on Executive’s Base
Salary then in effect) had the Employment Period remained in effect until the
later of the effective date of the Company’s termination of Executive’s
employment or the date thirty (30) days after the Company’s notice to Executive
of such termination, and (ii) any accumulations and benefits to which Employee
is entitled under the Nonqualified Supplemental Retirement Benefit Plan and a
Nonqualified Deferred Compensation Plan. The Company shall make no further
payments to Executive, except as provided in Section 5(a) hereof.

     (d) If the Employment Period ends pursuant to paragraph 4 hereof on account
of a Termination without Cause or a Termination by Executive for Good Reason,
the Executive shall be entitled to receive the following: (i) a lump sum payment
equal to five times that of the Executive’s then current Base Salary, but in no
event less than $1,277,800, (ii) a lump sum payment equal to five times the
average of the Bonus Compensation paid to the Executive during the three (3)
years prior to the termination date, but in not event less than $1,716,665,
(iii) any accumulations and benefits to which Employee is entitled under the
Nonqualified Supplemental Retirement Benefit Plan and a Nonqualified Deferred
Compensation Plan, (iv) continued participation by Executive and his spouse in
the Company’s medical, dental and vision health plan, at the Company’s expense,
until Executive dies or, if later, until his surviving spouse dies, (v)
continued participation by each of Executive’s dependent children in the
Company’s medical, dental and vision health plan, at the Company’s expense,
until each child is no longer a dependent, as defined by the applicable plan,
(vi) immediate vesting of Executive’s existing stock options, and (vii) at the
Executive’s option, the Company shall transfer to the Executive the ownership of
any and all life insurance policies insuring the Executive’s life that the
Company has purchased and the Executive shall thereafter be liable for all
payments due on such policies.

6

--------------------------------------------------------------------------------

     (e) If the Executive terminates his employment because of a Change in
Control, the Executive shall be entitled to receive the following: (i) a lump
sum payment equal to 2.99 times the sum of the Executive’s then current Base
Salary, but in no event less than $764,124 (ii) a lump sum payment equal to 2.99
times the amount equal to the average of the Bonus Compensation paid to the
Executive during the three (3) years prior to the termination date, but in no
event less than $1,026,565, (iii) continued participation by Executive and his
spouse in the Company’s medical, dental and vision health plan, at the Company’s
expense, until Executive dies or, if later, until his surviving spouse dies,
(iv) continued participation by each of Executive’s dependent children in the
Company’s medical, dental and vision health plan, at the Company’s expense,
until each child is no longer a dependent, as defined by the applicable plan,
(v) immediate vesting of Executive’s existing stock options, (vi) any
accumulations and benefits to which Employee is entitled under the Nonqualified
Supplemental Retirement Benefit Plan and a Nonqualified Deferred Compensation
Plan, and (vii) at the Executive’s option, the Company shall transfer to the
Executive the ownership of any and all life insurance policies insuring the
Executive’s life that the Company has purchased and the Executive shall
thereafter be liable for all payments due on such policies. Upon entitlement,
all sums due hereunder will be payable in cash or by official bank check within
thirty (30) days following termination of the Executive’s employment.
Notwithstanding anything to the contrary contained herein, in the event that any
portion of the payments or benefits received or to be received by the Executive,
together with any other payments received by him, whether paid or payable
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company or any other person or entity, would cause, either
directly or indirectly, an “excess parachute payment” to exist within the
meaning of said Section 280G of the Internal Revenue Code, the payments
hereunder shall be reduced until no portion of the payments would fail to be
deductible by reason of being an “excess parachute payment”. In the event that
any dispute arises as to whether an “excess parachute payment” exists, the
appropriate calculations shall be made by the Company’s regularly employed
independent public auditors and delivered to the Executive in writing within
thirty (30) days following the date for payment of such severance payment, and
the Company will warrant to the Executive the accuracy of the calculations and
the information on which they are based.

     (f) Executive shall not be required to mitigate the amount of any payment
or benefit provided for in this Agreement by seeking other employment or
otherwise.

     (g) Notwithstanding anything herein to the contrary, with respect to any
right to a payment that constitutes a “nonqualified deferred compensation plan”
subject to Section 409A of the Code, any payment to be made upon the Executive’s
termination of employment shall be delayed until the first day of the seventh
month following the Participant’s termination of employment if the Participant
is a “specified employee” within the meaning of Section 409A of the Code and the
Company’s 409A Policy, if any.

7

--------------------------------------------------------------------------------

     (h) Notwithstanding anything herein to the contrary, with respect to any
right to a payment that (i) is to be made under this Section 5 based on the
continued participation by Executive, his spouse and each of Executive’s
dependent children in the Company’s medical, dental and vision health plan, at
the Company’s expense, and (ii) constitutes a “nonqualified deferred
compensation plan” subject to Section 409A of the Code, any such payment shall
be made in accordance with Treasury Regulation §1.409A-3(i)(1)(iv). Expenses
eligible for reimbursements and in-kind benefits shall be determined based on
the coverage provided by the relevant plan maintained by the Company for
eligible employees, and any payments shall be made only for the period or
periods specified in this Section 5. Any amount of expenses eligible for
reimbursement or in-kind benefit provided during a taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits to be provided in
any other taxable year. The reimbursement of any eligible expense shall be made
on or before the last day of Executive’s taxable year following the taxable year
in which the expense was incurred. The right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

     6. Confidential Information. Executive acknowledges that the information,
observations and data obtained by Executive while employed by the Company
pursuant to this Agreement, as well as those obtained by Executive while
employed by the Company or any of its subsidiaries or affiliates or any
predecessor thereof prior to the date of this Agreement, concerning the business
or affairs of the Company or any of its subsidiaries or affiliates or any
predecessor thereof (unless and except to the extent the foregoing become
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions to act, “Confidential Information”) are the
property of the Company or such parent, subsidiary or affiliate. Therefore,
Executive agrees that during the Employment Period and thereafter Executive
shall not disclose any Confidential Information without the prior written
consent of the Board unless and except to the extent that such disclosure is (i)
made in the ordinary course of Executive’s performance of Executive’s duties
under this Agreement or (ii) required by any subpoena or other legal process (in
which event Executive will give the Company prompt notice of such subpoena or
other legal process in order to permit the Company to seek appropriate
protective orders), and that Executive shall not use any Confidential
Information for Executive’s own account without the prior written consent of the
Board. Executive shall deliver to the Company at the termination of the
Employment Period, or at any other time the Company may reasonably request, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential
Information, or to the work product or the business of the Company or any of its
parent, subsidiaries or affiliates that Executive may then possess or have under
his control.

     7. Noncompetition; Nonsolicitation.

     (a) Executive acknowledges that in the course of his employment with the
Company pursuant to this Agreement, Executive will become familiar, and during
the course of Executive’s employment by the Company or any of its parent,
subsidiaries or affiliates or any predecessor thereof prior to the date of this
Agreement, Executive has become familiar with trade secrets and customer lists
of and other confidential information concerning the Company and its parent,
subsidiaries and affiliates and predecessors thereof and that Executive’s
services have been and will be of special, unique and extraordinary value to the
Company.

8

--------------------------------------------------------------------------------

     (b) Executive agrees that during the Employment Period and, as a condition
to the receipt of payments as provided under paragraph 4, for a period of two
(2) years after termination of Executive’s employment with the Company, in the
State of North Carolina Executive shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, shareholder, investor or employee of or
in any other corporation or enterprise or otherwise, engage or be engaged in, or
assist any other person, firm, corporation or enterprise in engaging or being
engaged in, any business then actively being conducted by the Company or any of
its parent, subsidiaries or affiliates.

     (c) Executive further agrees that, during the Employment Period and, as a
condition to the receipt of payments as provided under paragraph 4, for a period
of two (2) years after termination of Executive’s employment with the Company,
Executive shall not in any manner, directly or indirectly, induce or attempt to
induce any employee of the Company or of any of its parent, subsidiaries or
affiliates (other than his spouse, if applicable) to quit or abandon his or her
employ.

     (d) Nothing in this paragraph 7 shall prohibit Executive from being: (1) a
shareholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than 5% of the outstanding equity securities of any
class of a corporation or other entity which is publicly traded, so long as
Executive has no active participation in the business of such corporation or
other entity.

     (e) In the event Executive violates any legally enforceable provision of
this Agreement as to which there is a specific time period during which
Executive is prohibited from taking certain actions or from engaging in certain
activities, as set forth in this Agreement, then, in such event, the violation
shall toll the running of such time period from the date of such violation until
the violation ceases.

     (f) Executive acknowledges that he has carefully considered the nature and
extent of the restrictions on him and the rights and remedies conferred on the
Company under this Agreement. Executive further acknowledges and agrees that the
same are reasonable in time and territory, are designed to eliminate competition
which would otherwise be unfair to the Company, do not stifle Executive’s
inherent skill and experience, would not operate as a bar to Executive’s sole
means of support, are fully required to protect the legitimate interests of the
Company and do not confer a benefit upon the Company disproportionate to
Executive’s detriment.

     (g) If, at the time of enforcement of this paragraph, a court holds that
the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.

     8. Enforcement. Because Executive’s services are unique and because
Executive has access to Confidential Information and work product, the parties
hereto agree that the Company would be damaged irreparably in the event any of
the provisions of paragraph 7 hereof were not performed in accordance with their
specific terms or were otherwise breached and that money damages would be an
inadequate remedy for any such non-performance or breach. Therefore, the Company
or its successors or assigns shall be entitled, in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).

9

--------------------------------------------------------------------------------

     9. Consulting and Advice. During the time period that the Executive
receives post-employment payments under paragraph 5, other than by reason of
death or disability, the Executive agrees that when and as requested, he will
consult with the Company concerning policies, procedures and operations. The
requests by the Company for consultation (1) shall comply with applicable
requirements of Section 409A of the Code and the Company’s 409A Policy, if any,
regarding the determination of whether a termination of employment has occurred;
(2) shall be at reasonable times, with appropriate notice, not more frequent
than three (3) times a month; and (3) may, at the Executive’s election, be
through telephone communication.

     10. Survival. Subject to any limits on applicability contained therein,
paragraphs 5, 6, 7 and 9 hereof shall survive and continue in full force in
accordance with their terms notwithstanding any termination of the Employment
Period.

     11. Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested. Any notice to Executive
will be delivered to the last home address on file with the Company and any
notice to the Company should be delivered to:

Investors Title Insurance Company
Attention: Secretary
P. O. Drawer 2687
Chapel Hill, NC 27515-2687

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

     12. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

     13. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

10

--------------------------------------------------------------------------------

     14. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

     15. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party. Executive hereby consents
to the assignment by the Company of all of its rights and obligations hereunder
to any successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.

     16. Choice of Law. This Agreement shall be governed by the internal law,
and not the laws of conflicts, of the State of North Carolina.

     17. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

     18. Mediation. If a dispute arises out of or relates to this Agreement, or
the breach thereof, and if the dispute cannot be settled through negotiation,
the parties agree to submit such controversy to mediation for resolution. The
parties may use the procedures set forth in the North Carolina General Statutes’
Rules Implementing Court Ordered Mediated Settlement Conferences, where and if
applicable. Provided, however, if any controversy between the parties is not
resolved by mediation within sixty (60) days after the date the controversy has
arisen (hereinafter “controversy date”), the parties shall settle such
controversy by arbitration in accordance with the terms of the Uniform
Arbitration Act, currently codified in North Carolina General Statute, Article
45A, §1-567.1, et seq., or any successor statutes thereto, and as provided in
Section 19 below.

     19. Arbitration. Any dispute or controversy arising under this Agreement
which is not resolved by mediation pursuant to Section 18 shall be determined
and settled by an independent disinterested person agreed upon by the parties to
the dispute. If the parties are unable to mutually agree upon an independent
arbitrator within thirty (30) days, then each party shall appoint an independent
arbitrator within thirty (30) days, and the said two (2) independent arbitrators
shall appoint a third independent arbitrator within thirty (30) days, and the
three (3) independent arbitrators will resolve the dispute in controversy by
majority vote in accordance with the terms of the Uniform Arbitration Act
currently codified in North Carolina General Statute, Article 45A, §1-567.1, et
seq. or any successor statutes. The expenses of arbitration shall be shared
equally by each party hereto, except that each party will pay the costs of his
own legal counsel and all other incidental expenses. The parties hereto agree to
be bound by the results of the arbitration. The place of arbitration shall be
Orange County, North Carolina.

     20. Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, this Agreement shall be interpreted, operated and
administered in a manner consistent with this intent.

11

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date written below.

INVESTORS TITLE INSURANCE COMPANY      By:        Its:        Date:         
JAMES A. FINE, JR.        Date:     


12

--------------------------------------------------------------------------------